


110 HR 271 IH: Audrey Nerenberg

U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 271
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2007
			Ms. Ginny Brown-Waite of
			 Florida introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Missing Children’s Assistance Act to extend
		  the applicability of such Act to individuals determined to have a mental
		  capacity of less than 18 years of age.
	
	
		1.Short titleThis Act may be cited as the United States
			 Code Audrey Nerenberg
			 Act .
		2.AmendmentSection 403(1) of the Missing Children’s
			 Assistance Act (42 U.S.C. 5772(1)) is amended by inserting (or whose
			 mental capacity is less than 18 years of age as determined by an appropriate
			 medical authority) after age.
		3.Effective
			 dateThis Act and the
			 amendment made by this Act shall take effect on the 1st day of the 1st fiscal
			 year beginning after the date of the enactment of this Act.
		
